ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for reciprocal discipline against respondent Terry M. Fitzpatrick Walcott, who was disbarred by the Florida Supreme Court by order filed on October 29, 2009. The Director has also filed an application for suspension under Rule 12(c)(1), Rules on Lawyers Professional Responsibility, based upon evidence that respondent cannot be found in the state to respond to the petition for reciprocal discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Terry M. Fitzpatrick Walcott be, and the same is, suspended from the practice of law. Within one year from the date of this order, respondent may move the court for vacation of the order of suspension and for leave to answer the petition for disciplinary action. If respondent fails to appear in this matter within one year of the date of filing of this order, the allegations of the petition for disciplinary action shall be deemed admitted.
BY THE COURT:
/s/Alan C. Page Associate Justice